Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 9, 2021

                                     No. 04-21-00256-CV

          IN THE INTEREST OF N.A., N.Y.M.H.A. AND D.M.A., CHILDREN,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01667
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

       The reporter’s record, which was due on July 01, 2021, has not been filed. Therefore, we
ORDER the court reporter responsible for preparing the reporter’s record to file the reporter’s
record on or before July 16, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court